In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-16-00050-CV

RICHARD SEIM AND LINDA SEIM,                 §    On Appeal from the 141st District
Appellants                                        Court
                                             §

V.                                           §    of Tarrant County (141-270531-14)

                                             §    November 8, 2018
ALLSTATE TEXAS LLOYDS AND LISA
SCOTT, Appellees                             §    Opinion by Justice Walker


                            JUDGMENT ON REMAND

      This appeal is on remand from the Texas Supreme Court. This court has again

considered the record on appeal in this case and holds that there was no error in the

trial court’s judgment. It is ordered that the judgment of the trial court is affirmed.

      It is further ordered that appellants Richard Seim and Linda Seim shall pay all

of the costs of this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By _/s/ Sue Walker____________________
                                           Justice Sue Walker